Citation Nr: 0427450	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple joint 
disability, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for back disability, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for heart disability, 
to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for skin disability, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for residuals of 
cellulitis of the right foot, to include as due to exposure 
to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, including service in Vietnam.  He was awarded the 
Combat Infantryman Badge (CIB).

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran has multiple joint disability that is causally 
related to his military service, to include herbicide 
exposure in service.

2.  Competent medical evidence does not reveal that the 
veteran has a back disability that is causally related to his 
military service, to include herbicide exposure in service.

3.  A heart disability is not causally related to the 
veteran's military service, to include herbicide exposure in 
service.

4.  Competent medical evidence does not reveal that the 
veteran has a skin disability that is causally related to his 
military service, to include herbicide exposure in service.

5.  Competent medical evidence does not reveal that the 
veteran has residuals of cellulitis that is causally related 
to his military service, to include herbicide exposure in 
service.


CONCLUSIONS OF LAW

1.  Multiple joint disability was not incurred as a result of 
military service, to include exposure to herbicides, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Back disability was not incurred as a result of military 
service, to include exposure to herbicides.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  Heart disability was not incurred as a result of military 
service, to include exposure to herbicides, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

4.  Skin disability was not incurred as a result of military 
service, to include exposure to herbicides.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

5.  Residuals of cellulitis were not incurred as a result of 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In October 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that the veteran could 
obtain the evidence to support his claim himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  Additional private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  In fact, it is noted in a February 2004 
statement that the veteran felt that he had stated his case 
completely and wanted it to be forwarded to the Board 
immediately.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A September 2003 VA nexus 
opinion related to heart disease is on file.  Although there 
is no nexus opinion on file on whether the other disabilities 
at issue are related to the veteran's military service, to 
include his exposure to Agent Orange, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to the issues on appeal.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  



Service Connection for The Disabilities At Issue Due To 
Exposure To Agent Orange

Common Factual Background

The service medical records are negative for specific 
complaints, findings, or diagnoses of back, heart, or skin 
disability, including on discharge examination in November 
1969.  Cellulitis of the right foot was diagnosed in 
September 1968; the right foot was noted to be normal in 
October 1968.  The veteran noted swollen or painful joints on 
his November 1969 separation medical history report.  His 
musculoskeletal system was normal on physical examination in 
November 1969.

Private treatment records dated from June 1971 to September 
2001 reveal complaints of upper back pain beginning in 
September 1989.  Mild degenerative facet changes of the 
lumbar spine were noted on a computer tomography scan in 
January 1993.  Chronic myalgia syndrome was diagnosed in 
March 1993, and chronic pain syndrome was diagnosed in June 
1994.  The impression in April 1995 was chronic myofascial 
pain with degenerative thoracic disc.  The assessment in 
December 1996 was seborrheic dermatitis and xerosis of the 
extremities.  

St. Joseph Hospital records for September 1996 reveal that 
the veteran underwent coronary artery bypass grafting times 
five.  The diagnosis was unstable angina.

On VA Agent Orange examination in October 1998, no skin 
lesions were found.  The diagnoses were coronary artery 
disease, chronic low back pain, chronic allergies, and 
chronic prostatitis.

The veteran testified at a personal hearing at the RO in 
August 2000 that he had had pain in his right foot since 
service due to cellulitis, that he had had joint pain since 
the early to mid 1970s, and that he believed that his heart 
disease was due to his exposure to herbicides in service 
because he did not have any of the normal risk factors for 
heart disease.  


According to a March 2002 statement from W. Marlowe, M.D., 
who had treated the veteran for many years, after reviewing 
the current, pertinent literature, it was Dr. Marlowe's 
opinion that the veteran's coronary artery disease was "at 
least as likely as not" caused by exposure to Agent Orange.  
Dr. Marlowe noted in an April 2002 statement that the above 
opinion was based on Veterans and Agent Orange: Update 1998, 
a transcript of the Department of Defense (DOD) News briefing 
held by Dr. J. Michalek on March 29, 2000, and the Agent 
Orange Review for December 2000.  Dr. Marlowe noted that the 
veteran had mild dyslipidemia but no other significant risk 
factor for heart disease prior to the development of his 
severe coronary artery disease.

It was noted on VA heart examination in September 2003 that 
the claims file had been reviewed.  The diagnoses were 
coronary artery disease, status post myocardial infarction, 
and status post five-vessel coronary artery bypass grafting.  
The examiner concluded that there was no current evidence 
that scientifically linked coronary artery disease to Agent 
Orange exposure.

VA medical records from September 2003 to January 2004 show 
continued treatment for heart disease.

Also on file are medical articles on Agent Orange and its 
relationship to other disabilities, including diabetes and 
heart disease.  According to the March 2000 briefing by Dr. 
Michalek, a Ph.D. statistician and the principal investigator 
of the United States Air Force health study on Agent Orange, 
also known as the "Ranch Hand" study," findings on heart 
disease were mixed.  The veterans of Operation Ranch Hand, 
the unit responsible for the aerial spraying of herbicides in 
Vietnam from 1962 to 1971, experiencing a 26 percent increase 
in heart disease but no increased risk with higher dioxin 
levels.  While the study indicated that adult onset diabetes 
and cardiovascular disease appeared most likely related to 
herbicide exposure, biological processes relating herbicide 
exposure to diabetes and heart disease had not yet been 
found.  It was noted that until such biological processes 
were found, the statistical findings might not reflect cause 
and effect.  


Veterans and Agent Orange: Update 1998, did not include heart 
disease among the listed disabilities for which there was 
sufficient, limited/suggestive, or inadequate/insufficient 
evidence of an association to exposure to herbicides.  The 
only reference to heart disease involved developmental 
deficits in the cardiovascular system of dioxin treated 
animals, suggesting that the endothelial lining of blood 
vessels was a primary target of dioxin induced cardiovascular 
toxicity.

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
certain chronic disorders, including arthritis of the spine 
and cardiovascular disease, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

In this case, the veteran claims that he developed the 
disabilities at issue as a result of exposure to Agent Orange 
in service.  The evidence of record reveals that the veteran 
served in Vietnam and was awarded the CIB.  Under 38 U.S.C.A. 
§ 1116(f), he is therefore presumed to have been exposed to 
herbicide agents, including Agent Orange.  However, none of 
the disabilities at issue is listed as a presumptive disorder 
under 38 C.F.R. § 3.309(e).  Consequently, the veteran does 
not have any of the disabilities enumerated above that would 
warrant service connection on a presumptive basis based on 
Agent Orange exposure.  Id. 

Although the veteran had cellulitis of the right foot in 
September 1968 and complained of swollen or painful joints on 
his medical history report for separation, his right foot was 
considered normal when examined in October 1968 and his 
musculoskeletal system was normal on discharge examination in 
November 1969.  

Service connection may be granted on a presumptive basis 
under 38 C.F.R. § 3.309(a) if arthritis and/or cardiovascular 
disease becomes manifest to a compensable degree within one 
year following separation from service.  However, no 
arthritis or heart disease was identified within one year 
after service.  In fact, neither arthritis nor heart disease 
was shown until over 20 years after service discharge.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The initial post service medical evidence of any of the 
disabilities at issue was not until 1989, which is many years 
after service discharge, when he complained of upper back 
pain.  Additionally, there is no competent medical evidence 
of record that links any current joint disability, back 
disability, skin disability, or residuals of cellulitis of 
the right foot to the veteran's military service or to Agent 
Orange exposure during such service.  In fact, there is no 
post service evidence of residuals of cellulitis of the right 
foot, including on Agent Orange general medical examination 
in October 1998.  Consequently, the evidence does not support 
a grant of service connection for multiple joint disability, 
back disability, skin disability, or residuals of cellulitis 
of the right foot on a direct basis.

Although the veteran is a combat veteran, he has not 
contended that he incurred any of the disabilities at issue 
as a result of combat.  In fact, he testified at his personal 
hearing in August 2000 that all of the disabilities but 
cellulitis began after service discharge.  Consequently, the 
provisions of 38 C.F.R. § 3.304(d) are inapplicable in this 
case.  See also 38 U.S.C.A. § 1154(b).

To the extent that the veteran himself contends that he has 
any of the disabilities at issue due to service or to service 
exposure to Agent Orange, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's statements are not competent medical evidence.

With respect to the veteran's claim for service connection 
for heart disease, the Board notes that Dr. Marlowe concluded 
in March 2002 that there was a causal connection between the 
veteran's heart disease and his service exposure to Agent 
Orange based on the current literature, which he cited.  
However, a VA examiner concluded in September 2003, after a 
review of the claims file, that there was no scientific link 
between heart disease and exposure to Agent Orange.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  However, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

            The probative value of medical opinion evidence 
is based on 
             the medical expert's personal examination of the 
patient, the 
             physician's knowledge and skill in analyzing the 
data, and the 
             medical conclusion that the physician reaches. . 
. . As is true 
             with any piece of evidence, the credibility and 
weight to be 
             attached to these opinions [are] within the 
province of the 
             adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board finds the September 2003 opinion by the VA examiner 
to be more probative than the opinion of Dr. Marlowe.  After 
a review of the service and post service medical records, to 
include the opinion of Dr. Marlowe, the VA examiner concluded 
that there was no current evidence that scientifically linked 
coronary artery disease to Agent Orange exposure.  Although 
the March 2000 DOD briefing from Dr. Michalek was cited to 
support Dr. Marlowe's conclusion that there was a causal 
connection between the veteran's current heart disease and 
his service exposure to Agent Orange, Dr. Michalek pointed 
out that the results of the study were mixed with respect to 
heart disease.  According to Dr. Michalek, while the study 
indicated that cardiovascular disease appeared most likely 
related to herbicide exposure, biological processes relating 
heart disease to exposure to Agent Orange had not been found.  
Consequently, it could not be said that the statistical 
findings reflected cause and effect until such biological 
processes were found, meaning that there could not be 
considered a causal connection between heart disease and 
Agent Orange.  With respect to the findings in Veterans and 
Agent Orange: Update 1998, the reference to cardiovascular 
disease involved animal studies with no specific conclusions 
noted to be clearly applicable to humans.  Therefore, service 
connection is also not warranted for heart disease as due to 
exposure to Agent Orange.


The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for multiple joint disability, to include 
as due to exposure to Agent Orange is denied.  Service 
connection for back disability, to include as due to exposure 
to Agent Orange is denied.  Service connection for heart 
disability, to include as due to exposure to Agent Orange is 
denied.  Service connection for skin disability, to include 
as due to exposure to Agent Orange, is denied.  Service 
connection for residuals of cellulitis of the right foot, to 
include as due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



